Exhibit 10.1
EXECUTION COPY
 
AMENDED AND RESTATED
PURCHASE OPTION AGREEMENT
by and among
OXiGENE, INC.
SYMPHONY ViDA HOLDINGS LLC
and
SYMPHONY ViDA, INC.
 

Dated as of July 2, 2009

 
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1. Grant of Purchase Option
    2  
 
       
Section 2. Exercise of Purchase Option
    3  
 
       
Section 3. Company Representations, Warranties and Covenants
    7  
 
       
Section 4. Holdings Representations, Warranties and Covenants
    11  
 
       
Section 5. Symphony Collaboration Representations, Warranties and Covenants
    14  
 
       
Section 6. Notice of Material Event
    23  
 
       
Section 7. Assignment; Transfers; Legend
    23  
 
       
Section 8. Costs and Expenses; Payments
    24  
 
       
Section 9. Expiration; Termination of Agreement
    24  
 
       
Section 10. Survival; Indemnification
    25  
 
       
Section 11. No Petition
    28  
 
       
Section 12. Third-Party Beneficiary
    28  
 
       
Section 13. Notices
    28  
 
       
Section 14. Governing Law; Consent to Jurisdiction and Service of Process
    29  
 
       
Section 15. Waiver of Jury Trial
    30  
 
       
Section 16. Entire Agreement
    30  
 
       
Section 17. Amendment; Successors; Counterparts
    30  
 
       
Section 18. Specific Performance
    31  
 
       
Section 19. Severability
    31  
 
       
Section 20. Tax Reporting
    31  
 
       
Section 21. Original Agreement
    32  
 
       
Section 22. Amendment to Annex A
    32  

i



--------------------------------------------------------------------------------



 



              Page  
Annex A Certain Definitions
       
Exhibit 1 Purchase Exercise Notice
       

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
PURCHASE OPTION AGREEMENT
     This AMENDED AND RESTATED PURCHASE OPTION AGREEMENT (this “Agreement”) is
entered into as of July 2, 2009 (the “Closing Date”), by and among OXiGENE,
INC., a Delaware corporation (the “Company”), SYMPHONY ViDA HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), and SYMPHONY ViDA, INC., a
Delaware corporation (the “Symphony Collaboration”). Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
Annex A attached hereto.
PRELIMINARY STATEMENT
     WHEREAS, the Company, Holdings and the Symphony Collaboration entered into
that certain Purchase Option Agreement dated as of October 1, 2008 (the
“Original Agreement”), pursuant to which Holdings granted the Company an option
to purchase all of the Common Stock of the Symphony Collaboration and any other
Equity Securities issued by the Symphony Collaboration (together, the “Symphony
Collaboration Equity Securities”) owned, or thereafter acquired, by Holdings on
the terms described therein;
     WHEREAS, institutional investors invested $30,000,000 in Holdings (the
“Financing”) in exchange for (i) membership interests in Holdings, (ii) shares
of the Company Common Stock having a market value of up to $15,000,000 issued to
Holdings (the “Direct Investment Shares”), (iii)  a warrant to purchase Company
Common Stock issued to Holdings (the “Warrant Shares”) having a market value of
up to $15,000,000 less the value of the Direct Investment Shares (the “Direct
Investment Warrant”), (iv) shares of the Company Common Stock having a market
value of $4,000,000 (the “Option Premium Shares”), and (v) other consideration
as contemplated by the terms of the Additional Funding Agreement, and Holdings
contributed $15,000,000 of the proceeds of the Financing to the Symphony
Collaboration and paid $15,000,000 of the proceeds of the Financing to the
Company;
     WHEREAS, the parties to the Original Agreement desire to amend and restate
the Original Agreement and accept the rights and covenants hereof in lieu of
their rights and covenants under the Original Agreement;
     WHEREAS, contemporaneously with the execution of this Agreement, the
Company has exercised the Purchase Option (as defined below) by delivering the
Purchase Option Exercise Notice (as defined below) to Holdings and the Symphony
Collaboration;
     WHEREAS, on the Purchase Option Closing Date, the Company will issue to
Holdings, subject to the satisfaction of certain conditions, the Company Closing
Shares (as defined below); and
     WHEREAS, the Company, the Symphony Collaboration and Holdings have
determined that it is in each of its best interest to perform and comply with
certain agreements and covenants relating to each of its ongoing operations
contained in this Agreement.





--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto (the “Parties”) agree as follows:
          Section 1. Grant of Purchase Option.
                    (a) Holdings hereby grants to the Company an exclusive
irrevocable option (the “Purchase Option”) to purchase all, but not less than
all, of the outstanding Symphony Collaboration Equity Securities owned or
hereafter acquired by Holdings, in accordance with the terms of this Agreement.
                    (b) The Symphony Collaboration hereby covenants and agrees
that all Symphony Collaboration Equity Securities issued by the Symphony
Collaboration at any time prior to the expiration of the Term (including to
Holdings, on, prior to, or after the date hereof or to any other Person at any
time whatsoever, in all cases prior to the expiration of the Term) shall be
subject to the Purchase Option and all of the other terms and conditions of this
Agreement without any additional action on the part of the Company or Holdings.
For the avoidance of doubt, to the extent the Symphony Collaboration shall issue
any Symphony Collaboration Equity Securities (including any issuance in respect
of a transfer of Symphony Collaboration Equity Securities by any holder thereof,
including Holdings) after the date hereof to any Person (including Holdings)
(any issuance of such Symphony Collaboration Equity Securities being subject to
the prior written consent of the Company as set forth in Sections 5(c) and 7(b)
hereof, as applicable), the Symphony Collaboration hereby covenants and agrees
that it shall cause such Symphony Collaboration Equity Securities to be subject
to the Purchase Option without the payment of, or any obligation to pay, any
additional consideration in respect of such Symphony Collaboration Equity
Securities by the Company, the Symphony Collaboration or any Symphony
Collaboration Subsidiary to the Person(s) acquiring such subsequently issued
Symphony Collaboration Equity Securities, the Parties acknowledging and agreeing
that the sole consideration payable by the Company pursuant to this Agreement
for all of the outstanding Symphony Collaboration Equity Securities now or
hereinafter owned by any Person shall be the Purchase Price (as defined in
Section 2(b) hereof).
                    (c) The Company’s right to exercise the Purchase Option
granted hereby is subject to the following conditions:
                         (i) The Purchase Option may only be exercised for the
purchase of all, and not less than all, of the Symphony Collaboration Equity
Securities;
                         (ii) The Purchase Option may only be exercised a single
time; and
                         (iii) The Purchase Option may be exercised only on the
date hereof.

2



--------------------------------------------------------------------------------



 



          Section 2. Exercise of Purchase Option.
                    (a) Exercise Notice. The Company may exercise the Purchase
Option only by delivery of a notice in the form attached hereto as Exhibit 1
(the “Purchase Option Exercise Notice”) on the date hereof. The Purchase Option
Exercise Notice shall be delivered to Holdings and the Symphony Collaboration
and shall be irrevocable once delivered. The date on which the Purchase Option
Exercise Notice is first delivered to Holdings and the Symphony Collaboration is
referred to as the “Purchase Option Exercise Date.” The Purchase Option Exercise
Notice shall contain an estimated date for the settlement of the Purchase Option
(the “Purchase Option Closing”), which date shall be estimated in accordance
with this Section 2(a). If, during the period following the delivery of the
Purchase Option Exercise Notice, the working capital held by the Symphony
Collaboration is less than or equal to the Balance Sheet Deficiency Threshold,
then the Symphony Collaboration shall cease payment of any amounts owed to the
Company in respect of its activities pursuant to the Amended and Restated
Research and Development Agreement, but shall continue to pay amounts owed to
all other Persons. All cash and cash equivalents on the Symphony Collaboration’s
balance sheet on the date of the Purchase Option Closing (the “Purchase Option
Closing Date”) will not be transferred or distributed to Holdings and shall be
retained by the Symphony Collaboration. The Purchase Option Closing Date shall
be the date that is the latest of:
                         (i) thirty (30) days following the Purchase Option
Exercise Date; and
                         (ii) five (5) Business Days following the date that the
Company receives the necessary Government Approvals related to its HSR Filings
(if any) related to the exercise of the Purchase Option; provided, however, that
the Company and Holdings shall make all necessary HSR Filings within five
(5) Business Days following the Purchase Option Exercise Date and shall promptly
and diligently pursue the related regulatory process.
                    (b) Purchase Price. Subject to the post-closing adjustment
pursuant to Section 2B and the following sentence, as consideration for the sale
to the Company by Holdings of its Symphony Collaboration Equity Securities, on
the Purchase Option Closing Date, the Company shall issue to Holdings an
aggregate of 6,000,000 shares of Company Common Stock (the “Company Closing
Shares”) for an equivalent value of $12,480,000 (such value, the “Purchase
Price”). If, after the date hereof and prior to the Purchase Option Closing,
(A) the number of outstanding shares of Company Common Stock has been increased,
decreased, changed into or exchanged for a different number or kind of shares or
securities as a result of a reorganization, recapitalization, stock dividend,
stock split, reverse stock split or other similar change in capitalization, an
appropriate and proportionate adjustment shall be made to the number of Company
Closing Shares to be issued at the Purchase Option Closing, or (B) there has
been a Specified Company Issuance (as defined below), the consideration to be
paid by the Company at the Purchase Option Closing may be adjusted in accordance
with Section 2A.

3



--------------------------------------------------------------------------------



 



                    (c) [Reserved.]
                    (d) Surrender of Symphony Collaboration Equity Securities;
Symphony Collaboration Board. Subject to the terms and conditions of this
Agreement, on the Purchase Option Closing Date, Holdings shall surrender to the
Company its certificates representing its Symphony Collaboration Equity
Securities, and shall convey good title to such Symphony Collaboration Equity
Securities, free from any Encumbrances and from any and all restrictions that
any sale, assignment or other transfer of such Symphony Collaboration Equity
Securities be consented to or approved by any Person. On or prior to the
Purchase Option Closing Date, Holdings shall remove all directors serving on the
Symphony Collaboration Board, other than the Company Director (as defined in
Section 4(b)(v) hereof), as of the Purchase Option Closing Date.
                    (e) Valuation of Company Stock. The value per share of the
Company Closing Shares as of the date hereof has been determined by the Parties
to equal $2.08 (the “Company Common Stock Valuation”).
                    (f) Share Certificates. Any stock certificate(s) issued by
the Company for Company Common Stock pursuant to this Section 2 may contain a
legend (the “33 Act Legend”) substantially as follows:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE,
AND THE SAME HAVE BEEN ISSUED IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. SUCH SHARES MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED
UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
This legend shall be removed by the Company, subject to, and in accordance with,
the terms of Section 3(b)(iii) hereof.
                    (g) Government Approvals. On or prior to the Purchase Option
Closing Date, each of the Company, the Symphony Collaboration and Holdings shall
have taken all necessary action to cause all required Governmental Approvals
with respect to such Party (including, without limitation, the preparing and
filing of any pre-merger notification and report forms required under the HSR
Filings) in connection with the transactions contemplated by this Agreement to
be in effect; provided, however, that with respect to Government Approvals
required by a Governmental Authority other than the United States federal
government and its various branches and agencies, the Parties’ obligations under
this Section 2(g) shall be limited to causing to be in effect only those
Government Approvals, the failure of which to be in effect would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on any of the Parties. Each of the Symphony Collaboration and the
Company shall pay its own costs

4



--------------------------------------------------------------------------------



 



associated with taking such action. The Symphony Collaboration shall pay any
costs of Holdings associated with obtaining Government Approvals required in
connection with the exercise of the Purchase Option. All other costs and
expenses of Holdings shall be paid by Holdings pursuant to Section 8 hereof,
including any costs arising from any error in Holdings’ initial valuation of its
investment in the Symphony Collaboration.
                    (h) Transfer of Title. Transfer of title to the Company of
all of the Symphony Collaboration Equity Securities shall be deemed to occur
automatically on the Purchase Option Closing Date, subject to the issuance by
the Company on such date of the Company Closing Shares or Alternate Closing
Securities, as applicable, comprising the Purchase Price and its performance of
its other obligations herein required to be performed, and under the
Registration Rights Agreement, as applicable, on or prior to the Purchase Option
Closing Date to the reasonable satisfaction of Holdings, and thereafter the
Symphony Collaboration shall treat the Company as the sole holder of all
Symphony Collaboration Equity Securities, notwithstanding any failure of
Holdings to tender certificates representing such shares to the Company in
accordance with Section 2(d) hereof. After the Purchase Option Closing Date,
Holdings shall have no rights in connection with such Symphony Collaboration
Equity Securities other than the right to receive the Purchase Price; provided,
however, that nothing in this Section 2(h) shall affect the survivability of any
indemnification provision in this Agreement upon termination of this Agreement.
                    (i) Consents and Authorizations. On or prior to the Purchase
Option Closing Date, the Company shall have obtained all consents and
authorizations necessary from stockholders and/or its board of directors for the
consummation of the exercise and closing of the Purchase Option, as may be
required under the organizational documents of the Company, any prior
stockholders or board resolution, any stock exchange or similar rules or any
applicable law.
          Section 2A. Purchase Option Closing Date Adjustment. If at any time or
from time to time from and after the date hereof through the Purchase Option
Closing Date, the Company has issued Additional Company Securities (any such
issuance of Additional Company Securities, a “Specified Company Issuance”),
Holdings may elect (in accordance with the procedures set forth in Section 2B)
to be paid the Purchase Price in the form of the Alternate Securities specified
in the Specified Issuance Notice (each as defined below) (such Alternate
Securities paid to Holdings at the Purchase Option Closing, the “Alternate
Closing Securities”).
          Section 2B. Post-Closing Adjustment.
                    (a) If at any time and from time to time from and after the
Purchase Option Closing Date through the date occurring six (6) months from the
Purchase Option Closing Date (or if such date is not a Business Day, the first
Business Day thereafter) (such date, the “Final Adjustment Date”), there is a
Specified Company Issuance, as soon as practicable, but in no event later than
five (5) Business Days after the delivery to the Company of a Holdings Election
Notice (as defined below) (such date, the

5



--------------------------------------------------------------------------------



 



“Adjusted Securities Payment Date”), (i) the Company shall issue to Holdings
such Alternate Securities in the form specified in the Specified Issuance
Notice, and (ii) Holdings shall deliver to the Company such Company Closing
Shares, Alternate Closing Securities, or other securities of the Company issued
pursuant to this Agreement, or other consideration transferred to Holdings, as
applicable, such that on the Adjusted Securities Payment Date Holdings shall own
Alternate Securities, together with all other securities of the Company issued,
or other consideration transferred, to Holdings pursuant to this Agreement, to
which Holdings is entitled in consideration of the transfer to the Company of
the Symphony Collaboration Equity Securities. The foregoing described
transactions between the Company and Holdings shall be settled on a net basis.
For the avoidance of doubt, the parties hereby acknowledge and agree that
Holdings may exercise its rights under this Section 2B(a) following each
Specified Company Issuance that occurs after the date of this Agreement and on
or prior to the Final Adjustment Date.
                    (b) Not later than five (5) Business Days prior to the
consummation of a Specified Company Issuance, the Company shall, in accordance
with Section 13, deliver to Holdings a notice (a “Specified Issuance Notice”)
setting forth in reasonable detail: (i) a description of the form and terms of
the Additional Company Securities to be issued pursuant to the Specified Company
Issuance (such Additional Company Securities, the “Alternate Securities”);
(ii) the price at which the Alternate Securities will be issued pursuant to the
Specified Company Issuance; (iii) the estimated date of issuance of such
Alternate Securities; and (iv) the amount and form of Alternate Securities that
would be issued to an investor participating in the Specified Company Issuance
upon payment to the Company of an amount equal to the Purchase Price. If
Holdings elects to exercise its rights under Section 2B(a) with respect to a
Specified Company Issuance, Holdings, in accordance with Section 13, shall
deliver to the Company a notice of such election not later than one (1) Business
Day prior to the consummation of such Specified Company Issuance (the “Holdings
Election Notice”). The failure of Holdings to notify the Company pursuant to
this Section 2B(b) shall be deemed to constitute the waiver by Holdings of its
rights under Section 2B(a) with respect to such Specified Company Issuance.
                    (c) “Additional Company Securities” shall mean all shares of
Company Common Stock, Options, Convertible Securities, notes, bonds, or any
other securities issued by the Company, or cash or other consideration paid or
delivered by or on behalf of the Company, other than the following
(collectively, “Exempted Securities”):
                         (i) rights, options or warrants to subscribe for,
purchase or otherwise acquire Company Common Stock (“Options”), or shares of
restricted stock or stock appreciation rights, issued to employees or directors
of, or consultants or advisors to, the Company or any of its subsidiaries
pursuant to a plan, agreement or arrangement approved by the board of directors
of the Company;
                         (ii) (1) shares of Company Common Stock actually issued
upon the exercise of Options or (2) shares of Company Common Stock actually
issued upon the conversion or exchange of any evidences of indebtedness, shares
or other

6



--------------------------------------------------------------------------------



 



securities directly or indirectly convertible into or exchangeable for Company
Common Stock, but excluding Options (“Convertible Securities”), in each case
provided such issuance is pursuant to the terms of such Option or Convertible
Security;
                         (iii) shares of Company Common Stock, Options or
Convertible Securities issued by reason of a dividend on the outstanding Company
Common Stock, stock split of the outstanding Company Common Stock, split-up of
the outstanding Company Common Stock or other distribution on shares of Company
Common Stock; or
                         (iv) shares of Company Common Stock issued pursuant to
the Company’s Committed Equity Financing Facility with Kingsbridge Capital
Limited, in an amount not to exceed 5,000,000 shares.
          Section 2C. In the event that the approval of the stockholders of the
Company is required under applicable Laws or the NASDAQ Rules to issue shares of
Company Common Stock to Holdings pursuant to this Agreement (including through
the exercise of warrants or other convertible securities), the aggregate number
of shares of Company Common Stock issued to Holdings pursuant to this Agreement
(including through the exercise of warrants or other convertible securities)
shall be limited to 10,000,000 (ten million) (the “Share Limitation”), unless
otherwise agreed by the Company. In the event that Holdings would be entitled
(but for the Share Limitation) to a number of shares of Company Common Stock
pursuant to this Agreement in excess of the Share Limitation, then in exercising
its rights under Sections 2A and/or 2B, Holdings may determine, in its sole
discretion, such combination of shares of Company Common Stock and, if any,
Alternate Securities as would, in Holdings’ sole determination, provide value to
Holdings at the time of determination not in excess of the Purchase Price (the
“Alternate Consideration”). The Company shall then transfer the Alternate
Consideration to Holdings in satisfaction of its obligations under Sections 2A
and/or 2B.
          Section 3. Company Representations, Warranties and Covenants.
                    (a) As of the date hereof, the Company hereby represents and
warrants, and, except to the extent that any of the following representations
and warranties are limited to the date of this Agreement or otherwise limited,
on the Purchase Option Closing Date and each Adjusted Securities Payment Date,
shall be deemed to have represented and warranted, to Holdings and the Symphony
Collaboration that:
                         (i) Organization. The Company is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
                         (ii) Authority and Validity. The Company has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance by the Company of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary action required on the part of the Company,
and no other

7



--------------------------------------------------------------------------------



 



proceedings on the part of the Company, including Stockholder Approval, are
necessary to authorize this Agreement or for the Company to perform its
obligations under this Agreement. This Agreement constitutes the lawful, valid
and legally binding obligation of the Company, enforceable in accordance with
its terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity.
                         (iii) No Violation or Conflict. The execution, delivery
and performance of this Agreement and the transactions contemplated hereby do
not (A) violate, conflict with or result in the breach of any provision of the
Organizational Documents of the Company, (B) conflict with or violate any law or
Governmental Order applicable to the Company or any of its assets, properties or
businesses, or (C) conflict with, result in any breach of, constitute a default
(or event that with the giving of notice or lapse of time, or both, would become
a default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Encumbrance on any of the assets or properties
of the Company, pursuant to, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which the Company is a party except, in the case of clauses
(B) and (C), to the extent that such conflicts, breaches, defaults or other
matters would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the Company.
                         (iv) Governmental Consents and Approvals. All HSR
Filings which, if such HSR Filings are required pursuant to Section 2(a) hereof,
have been obtained on or prior to the Purchase Option Closing Date, the
execution, delivery and performance of this Agreement by the Company do not, and
the consummation of the transactions contemplated hereby do not and will not,
require any Governmental Approval which has not already been obtained, effected
or provided, except with respect to which the failure to so obtain, effect or
provide would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the Company.
                         (v) Litigation. As of (A) the date of this Agreement,
except as disclosed in any Company Public Filings available as of the date
hereof, and (B) the Purchase Option Closing Date, there are no actions by or
against the Company pending before any Governmental Authority or, to the
knowledge of the Company, threatened to be brought by or before any Governmental
Authority, that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect on the Company. There are no pending or, to
the knowledge of the Company, threatened actions, to which the Company is a
party (or is threatened to be named as a party) to set aside, restrain, enjoin
or prevent the execution, delivery or performance of this Agreement or the
Operative Documents or the consummation of the transactions contemplated hereby
or thereby by any party hereto or thereto. The Company is not subject to any
Governmental Order (nor, to the knowledge of the Company, is there any such
Governmental Order threatened to be imposed by any Governmental Authority) that

8



--------------------------------------------------------------------------------



 



would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the Company.
                         (vi) Information. All information provided or otherwise
made available by the Company or its representatives in connection with the
Programs and the underlying intellectual property, this Agreement, the Operative
Documents and the transactions contemplated thereby, when taken as a whole, is
complete and correct in all material respects and does not contain any untrue
statement of material fact or, to the Company’s Knowledge, omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which such statements are made, not misleading.
                         (vii) Option Premium Shares. The Company will treat the
Option Premium Shares, with a value of $4,000,000, and the Additional Investment
Shares, with a value of up to $1,000,000, for federal, state and local income
tax purposes as an option premium paid in return for the grant of the Purchase
Option and the Additional Holdings Funding, as applicable.
                    (b) The Company hereby covenants and agrees with Holdings as
follows:
                         (i) Immediately prior to the Purchase Option Closing
Date, the Company shall have sufficient authorized but unissued, freely
transferable and nonassessable Company Common Stock or Alternate Closing
Securities, as applicable, available, to satisfy its obligation to deliver the
Company Closing Shares or Alternate Closing Securities, as applicable.
Immediately prior to each Adjusted Securities Payment Date, the Company shall
have sufficient authorized but unissued, freely transferable and nonassessable
Alternate Securities available to satisfy its obligation to deliver such
Alternate Securities as required pursuant to Section 2B(a). The Company shall
deliver to Holdings on or before the Purchase Option Closing Date, a legal
opinion from the Company’s legal counsel, Mintz, Levin, Cohn, Ferris, Glovsky
and Popeo, P.C., or such other counsel as the Company and Holdings shall
mutually agree, which opinion shall be, in form and substance, reasonably
acceptable to Holdings and shall contain, with respect to the Company Closing
Shares or Alternate Closing Securities, as applicable, substantially the same
opinions rendered by Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., in
paragraphs 4, 5 and 7 of the opinion delivered to Holdings on the Closing Date,
along with customary assumptions and limitations. If Alternate Securities are to
be issued pursuant to Section 2B(a), the Company shall deliver to Holdings on or
before each Adjusted Securities Payment Date, a legal opinion from the Company’s
legal counsel, Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., or such
other counsel as the Company and Holdings shall mutually agree, which opinion
shall be, in form and substance, reasonably acceptable to Holdings and shall
contain, with respect to the Alternate Securities, substantially the same
opinions rendered by Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., in
paragraphs 4, 5 and 7 of the opinion delivered to Holdings on the Closing Date,
along with customary assumptions and limitations.

9



--------------------------------------------------------------------------------



 



                         (ii) The Company, on the Purchase Option Closing Date,
shall convey good and marketable title to the Company Closing Shares or
Alternate Closing Securities, as applicable, free from any Encumbrances and any
and all other restrictions requiring that any issuance, sale, assignment or
other transfer of the Company Closing Shares or Alternate Closing Securities, as
applicable, be consented to or approved by any Person. The Company, on each
Adjusted Securities Payment Date, shall convey good and marketable title to the
Alternate Securities issued pursuant to Section 2B(a), free from any
Encumbrances and any and all other restrictions requiring that any issuance,
sale, assignment or other transfer of such Alternate Securities be consented to
or approved by any Person.
                         (iii) If the share certificates representing the
Company Closing Shares or Alternate Closing Securities, as applicable, and any
Alternate Securities issued pursuant to Section 2B(a), include the 33 Act Legend
(as set forth in Section 2(f) hereof), the Company shall, within two
(2) Business Days of receiving a request from Holdings or any Investor (as
defined in the Registration Rights Agreement), remove or cause to be removed the
33 Act Legend from such share certificates as Holdings or such Investor shall
designate, so long as (x) the Company Closing Shares or Alternate Closing
Securities or such Alternate Securities, as applicable, represented by such
share certificates has been transferred to a third party in compliance with
(A) the registration requirements of the Securities Act or (B) Rule 144 under
the Securities Act, and the Company receives a certification from Holdings, such
Investor or a securities broker designated by Holdings or such Investor to the
effect that the sale of such Company Closing Shares or Alternate Closing
Securities or such Alternate Securities, as applicable, was made under a
Registration Statement and accompanied by the delivery of a current prospectus
or pursuant to Rule 144.
                         (iv) Upon the expiration of the Purchase Option or the
termination of this Agreement pursuant to Section 9 hereof, or as soon
thereafter as is practical, the Company shall (A) in accordance with and
pursuant to Sections 2.7 and 2.8 of the Novated and Restated Technology License
Agreement, deliver to the Symphony Collaboration all Regulatory Files and
Tangible Materials, and (B) in accordance with and pursuant to Section 2.11 of
the Novated and Restated Technology License Agreement, provide and supply, or
cause to be provided and supplied, finished dosage form of Products.
                         (v) [Reserved.]
                         (vi) Prior to each Adjusted Securities Payment Date,
the Company shall take all such actions (at the Company’s sole cost and expense)
as are necessary to permit the Company to issue the Alternate Securities to
Holdings in accordance with Section 2B(a).
                         (vii) The Company shall take all such actions (at the
Company’s sole cost and expense) as are necessary or advisable to cause (A) the
issuance of any Alternate Securities by the Company to Holdings or (B) the
transfer of any securities of the Company by Holdings to the Company, in each
case pursuant to Section

10



--------------------------------------------------------------------------------



 



2B(a), to be exempted from Section 16(b) of the Exchange Act, provided that
Holdings shall notify the Company promptly of any transactions by it involving
Company Common Stock that could implicate Section 16(b) of the Exchange Act.
          Section 4. Holdings Representations, Warranties and Covenants.
                    (a) As of the date hereof, Holdings hereby represents and
warrants, and, except to the extent that any of the following representations
and warranties are limited to the date of this Agreement or otherwise limited,
on the Purchase Option Closing Date and each Adjusted Securities Payment Date,
shall be deemed to have represented and warranted, to the Company and the
Symphony Collaboration that:
                         (i) Organization. Holdings is a limited liability
company, duly formed, validly existing and in good standing under the laws of
the State of Delaware.
                         (ii) Authority and Validity. Holdings has all requisite
limited liability company power and authority to execute, deliver and perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance by Holdings of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary action required on the part of
Holdings, and no other proceedings on the part of Holdings are necessary to
authorize this Agreement or for Holdings to perform its obligations under this
Agreement. This Agreement constitutes the lawful, valid and legally binding
obligation of Holdings, enforceable in accordance with its terms, except as the
same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity.
                         (iii) No Violation or Conflict. The execution, delivery
and performance of this Agreement and the transactions contemplated hereby do
not (A) violate, conflict with or result in the breach of any provision of the
Organizational Documents of Holdings, (B) conflict with or violate any law or
Governmental Order applicable to Holdings or any of its assets, properties or
businesses, or (C) conflict with, result in any breach of, constitute a default
(or event that with the giving of notice or lapse of time, or both, would become
a default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Encumbrance on any of the assets or properties
of Holdings, pursuant to, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which Holdings is a party except, in the case of clauses (B) and
(C), to the extent that such conflicts, breaches, defaults or other matters
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Holdings.
                         (iv) Governmental Consents and Approvals. The
execution, delivery and performance of this Agreement by Holdings do not, and
the

11



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated hereby do not and will not,
require any Governmental Approval which has not already been obtained, effected
or provided, except with respect to which the failure to so obtain, effect or
provide would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on Holdings.
                         (v) Litigation. As of the date of this Agreement, there
are no actions by or against Holdings pending before any Governmental Authority
or, to the knowledge of Holdings, threatened to be brought by or before any
Governmental Authority, that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Holdings. There are no pending
or, to the knowledge of Holdings, threatened actions to which Holdings is a
party (or is threatened to be named as a party) to set aside, restrain, enjoin
or prevent the execution, delivery or performance of this Agreement or the
Operative Documents or the consummation of the transactions contemplated hereby
or thereby by any party hereto or thereto. As of the date of this Agreement,
Holdings is not subject to any Governmental Order (nor, to the knowledge of
Holdings, is there any such Governmental Order threatened to be imposed by any
Governmental Authority) that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Holdings.
                         (vi) Stock Ownership. All of the Symphony
Collaboration’s issued and outstanding Symphony Collaboration Equity Securities
are owned beneficially and of record by Holdings, free and clear of any and all
encumbrances.
                         (vii) Interim Operations. Holdings was formed solely
for the purpose of engaging in the transactions contemplated by the Operative
Documents, has engaged in no other business activities and has conducted its
operations only as contemplated by the Operative Documents.
                         (viii) Accredited Investor.
                              (A) Holdings is and will remain at all relevant
times an Accredited Investor.
                              (B) Holdings has relied completely on the advice
of, or has consulted with or has had the opportunity to consult with, its own
personal tax, investment, legal or other advisors and has not relied on the
Company or any of its Affiliates, representatives or advisors for advice.
Holdings acknowledges that investing in the Company Securities and, if issued,
the Alternate Securities involves certain risks. Holdings acknowledges that it
has had a reasonable opportunity to conduct its own due diligence with respect
to the Products, the Programs, the Symphony Collaboration, the Company and the
transactions contemplated by the Operative Documents.
                              (C) Holdings has been advised and understands that
the offer and sale of the Company Securities and, if issued, the Alternate

12



--------------------------------------------------------------------------------



 



Securities have not been registered under the Securities Act. Holdings is able
to bear the economic risk of such investment for an indefinite period and to
afford a complete loss thereof.
                    (D) Holdings is and will be, as applicable, acquiring the
Company Securities and, if issued, the Alternate Securities solely for Holdings’
own account for investment purposes as a principal and not with a view to the
resale of all or any part thereof; provided, that Holdings may transfer the
Company Securities and, if issued, the Alternate Securities as set forth in
Section 6.01 of the Stock and Warrant Purchase Agreement. Holdings agrees that
the Company Securities and, if issued, the Alternate Securities may not be
resold (1) without registration thereof under the Securities Act (unless an
exemption from such registration is available), or (2) in violation of any Law.
Holdings is not and will not be an underwriter within the meaning of
Section 2(11) of the Securities Act with respect to the Company Securities and,
if issued, the Alternate Securities.
                    (E) No person or entity acting on behalf of, or under the
authority of, Holdings is or will be entitled to any broker’s, finder’s, or
similar fees or commission payable by the Company or any of its Affiliates.
                    (F) Holdings acknowledges and agrees to treat the Option
Premium Shares, with a value of $4,000,000, and the Additional Investment
Shares, with a value of up to $1,000,000, for federal, state and local income
tax purposes as an option premium paid in return for the grant and maintenance
of the Purchase Option and the Additional Holdings Funding, as applicable.
               (b) Holdings hereby covenants and agrees with the Company as
follows:
                    (i) [Reserved.]
                    (ii) [Reserved.]
                    (iii) Encumbrance. Holdings will not, and will not permit
any of its Subsidiaries to, create, assume or suffer to exist any Encumbrance on
any of its Symphony Collaboration Equity Securities except with the prior
written consent of the Company.
                    (iv) Transfer and Amendment. Commencing upon the date hereof
and ending upon the earlier to occur of (x) the Purchase Option Closing Date,
and (y) the termination of this Agreement pursuant to Sections 9(a)(i) or (ii)
(such period, the “Term”), the manager of Holdings shall not (A) transfer, or
permit the transfer of, any Membership Interest without the prior written
consent of the Company or (B) amend, or permit the amendment of, any provisions
relating to the transfer of Membership Interests, as set forth in Section 7.02
of the Holdings LLC Agreement, to the extent such

13



--------------------------------------------------------------------------------



 



amendment would adversely affect the Company’s right of consent set forth in
Sections 7.02(b)(i) and 7.02(c) of the Holdings LLC Agreement.
                    (v) Symphony Collaboration Directors. During the Term,
Holdings agrees to vote all of its Symphony Collaboration Equity Securities (or
to exercise its right with respect to such Symphony Collaboration Equity
Securities to consent to action in writing without a meeting) in favor of, as
applicable, the election, removal and replacement of one director of the
Symphony Collaboration Board, and any successor thereto, designated by the
Company (the “Company Director”) as directed by the Company. In furtherance and
not in limitation of the foregoing, Holdings hereby grants to the Company an
irrevocable proxy, with respect to all Symphony Collaboration Equity Securities
now owned or hereafter acquired by Holdings, to vote such Symphony Collaboration
Equity Securities or to exercise the right to consent to action in writing
without a meeting with respect to such Symphony Collaboration Equity Securities,
such irrevocable proxy to be exercised solely for the limited purpose of
electing, removing and replacing the Company Director in the event of the
failure or refusal of Holdings to elect, remove or replace such Company
Director, as directed by the Company. Additionally, Holdings agrees, during the
Term, to elect two (2) independent directors to the Symphony Collaboration
Board, and any successors thereto, as shall be selected by mutual agreement of
the Company and Holdings.
                    (vi) Symphony Collaboration Board. During the Term, Holdings
shall not vote any of its Symphony Collaboration Equity Securities (or exercise
its rights with respect to such Symphony Collaboration Equity Securities by
written consent without a meeting) to increase the size of the Symphony
Collaboration Board to more than five (5) members without the prior written
consent of the Company.
                    (vii) Symphony Collaboration Charter. During the Term,
Holdings shall not approve or permit any amendment to Article IV, Paragraphs
(1) and (3); Article VI; Article VII; Article VIII; Article X; Article XI or
Article XIII of the Symphony Collaboration Charter without the prior written
consent of the Company.
          Section 5. Symphony Collaboration Representations, Warranties and
Covenants.
               (a) As of the date hereof, the Symphony Collaboration hereby
represents and warrants, and, except to the extent that any of the following
representations and warranties are limited to the date of this Agreement or
otherwise limited, on the Purchase Option Closing Date, shall be deemed to have
represented and warranted, to the Company and Holdings that:
                    (i) Organization. The Symphony Collaboration is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware.
                    (ii) Authority and Validity. The Symphony Collaboration has
all requisite corporate power and authority to execute, deliver and

14



--------------------------------------------------------------------------------



 



perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance by the Symphony
Collaboration of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action required on the part of the Symphony Collaboration, and no other
proceedings on the part of the Symphony Collaboration are necessary to authorize
this Agreement or for the Symphony Collaboration to perform its obligations
under this Agreement. This Agreement constitutes the lawful, valid and legally
binding obligation of the Symphony Collaboration, enforceable in accordance with
its terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity.
                    (iii) No Violation or Conflict. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby do not
(A) violate, conflict with or result in the breach of any provision of the
Organizational Documents of the Symphony Collaboration, (B) conflict with or
violate any law or Governmental Order applicable to the Symphony Collaboration
or any of its assets, properties or businesses, or (C) conflict with, result in
any breach of, constitute a default (or event that with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
Encumbrance on any of the assets or properties of the Symphony Collaboration,
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
the Symphony Collaboration is a party except, in the case of clauses (B) and
(C), to the extent that such conflicts, breaches, defaults or other matters
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the Symphony Collaboration.
                    (iv) Governmental Consents and Approvals. The execution,
delivery and performance of this Agreement by the Symphony Collaboration do not,
and the consummation of the transactions contemplated hereby do not and will
not, require any Governmental Approval which has not already been obtained,
effected or provided, except with respect to which the failure to so obtain,
effect or provide would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Symphony Collaboration.
                    (v) Litigation. There are no actions by or against the
Symphony Collaboration pending before any Governmental Authority or, to the
knowledge of the Symphony Collaboration, threatened to be brought by or before
any Governmental Authority that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the Symphony
Collaboration. There are no pending or, to the knowledge of the Symphony
Collaboration, threatened actions to which the Symphony Collaboration is a party
(or is threatened to be named as a party) to set aside, restrain, enjoin or
prevent the execution, delivery or performance of this

15



--------------------------------------------------------------------------------



 



Agreement or the Operative Documents or the consummation of the transactions
contemplated hereby or thereby by any party hereto or thereto. The Symphony
Collaboration is not subject to any Governmental Order (nor, to the knowledge of
the Symphony Collaboration, is there any such Governmental Order threatened to
be imposed by any Governmental Authority) that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Symphony Collaboration.
                    (vi) Capitalization. Holdings is the beneficial and record
owner of all issued and outstanding Symphony Collaboration Equity Securities. No
shares of the Symphony Collaboration capital stock are held in treasury by the
Symphony Collaboration or any Symphony Collaboration Subsidiary. All of the
issued and outstanding Symphony Collaboration Equity Securities (A) have been
duly authorized and validly issued and are fully paid and nonassessable,
(B) were issued in compliance with all applicable state and federal securities
laws, and (C) were not issued in violation of any preemptive rights or rights of
first refusal. No preemptive rights or rights of first refusal exist with
respect to any Symphony Collaboration Equity Securities and no such rights will
arise by virtue of or in connection with the transactions contemplated hereby
(other than for the Purchase Option). Other than the Purchase Option, there are
no outstanding options, warrants, call rights, commitments or agreements of any
character to acquire any Symphony Collaboration Equity Securities. There are no
outstanding stock appreciation, phantom stock, profit participation or other
similar rights with respect to the Symphony Collaboration. The Symphony
Collaboration is not obligated to redeem or otherwise acquire any of its
outstanding Symphony Collaboration Equity Securities.
                    (vii) Interim Operations. The Symphony Collaboration was
formed solely for the purpose of engaging in the transactions contemplated by
the Operative Documents, has engaged in no other business activities and has
conducted its operations only as contemplated by the Operative Documents.
                    (viii) Investment Company. The Symphony Collaboration is
not, and after giving effect to the transactions contemplated by the Operative
Documents will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.
               (b) The Symphony Collaboration covenants and agrees that:
                    (i) The Symphony Collaboration will comply with all laws,
ordinances or governmental rules or regulations to which it is subject and will
obtain and maintain in effect all licenses, certificates, permits, franchises
and other Governmental Approvals necessary to the ownership of its properties or
to the conduct of its business, in each case to the extent necessary to ensure
that non-compliance with such laws, ordinances or governmental rules or
regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other Governmental Approvals would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Symphony Collaboration.

16



--------------------------------------------------------------------------------



 



                    (ii) The Symphony Collaboration will file (or cause to be
filed) all material tax returns required to be filed by it and pay all taxes
shown to be due and payable on such returns and all other taxes imposed on it or
its assets to the extent such taxes have become due and payable and before they
have become delinquent and shall pay all claims for which sums have become due
and payable that have or might become attached to the assets of the Symphony
Collaboration; provided, that the Symphony Collaboration need not file any such
tax returns or pay any such tax or claims if (A) the amount, applicability or
validity thereof is contested by the Symphony Collaboration on a timely basis in
good faith and in appropriate proceedings, and the Symphony Collaboration has
established adequate reserves therefor in accordance with GAAP on the books of
the Symphony Collaboration or (B) the failure to file such tax returns or the
nonpayment of such taxes and assessments, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect on the
Symphony Collaboration.
                    (iii) The Symphony Collaboration will at all times preserve
and keep in full force and effect its corporate existence.
                    (iv) The Symphony Collaboration will keep complete, proper
and separate books of record and account, including a record of all costs and
expenses incurred, all charges made, all credits made and received, and all
income derived in connection with the operation of the business of the Symphony
Collaboration, all in accordance with GAAP (which GAAP shall be conformed to
those used by the Company to the extent practicable), in each case to the extent
necessary to enable the Symphony Collaboration to comply with the periodic
reporting requirements of this Agreement, and will promptly notify the Company
if it adopts or changes any accounting principle pursuant to a change in GAAP or
applicable Law.
                    (v) The Symphony Collaboration will perform and observe in
all material respects all of the terms and provisions of each Operative Document
to be performed or observed by it, maintain each such Operative Document to
which it is a party, promptly enforce in all material respects each such
Operative Document in accordance with its terms, take all such action to such
end as may be from time to time reasonably requested by Holdings or the Company
and make to each other party to each such Operative Document such demands and
requests for information and reports or for action as the Symphony Collaboration
is entitled to make under such Operative Document.
                    (vi) The Symphony Collaboration shall permit the
representatives of Holdings (including Holdings’ members and their respective
representatives), each Symphony Fund and the Company, at each of their own
expense and upon reasonable prior notice to the Symphony Collaboration, to visit
the principal executive office of the Symphony Collaboration, to discuss the
affairs, finances and accounts of the Symphony Collaboration with the Symphony
Collaboration’s officers and (with the consent of the Symphony Collaboration,
which consent will not be unreasonably withheld) its Auditors, all at such
reasonable times and as often as may be reasonably requested in writing.

17



--------------------------------------------------------------------------------



 



                    (vii) The Symphony Collaboration shall permit each Symphony
Fund, at its own expense and upon reasonable prior notice to the Symphony
Collaboration, to inspect and copy the Symphony Collaboration’s books and
records and inspect the Symphony Collaboration’s properties at reasonable times.
                    (viii) The Symphony Collaboration shall allow the Company or
its designated representatives to have reasonable visitation and inspection
rights with regard to the Programs and materials, documents and other
information relating thereto.
                    (ix) The Symphony Collaboration shall permit each Symphony
Fund to consult with and advise the management of the Symphony Collaboration on
matters relating to the research and development of the Programs in order to
develop the Product in accordance with the terms or provisions of the Amended
and Restated Research and Development Agreement.
                    (x) On the Purchase Option Closing Date, or as soon
thereafter as is practical, the Symphony Collaboration shall deliver to the
Company all materials, documents, files and other information relating to the
Programs (or, where necessary, copies thereof).
                    (xi) During the Term, the Company shall have the right to
consent to any increase in the size of the Symphony Collaboration Board to more
than five (5) directors.
                    (xii) During the Term, the Company shall have the right to
designate, remove and replace one (1) director of the Symphony Collaboration
Board, including any successor thereto, as contemplated by Section 4(b)(v).
                    (xiii) The Symphony Collaboration shall indemnify the
directors and officers of the Symphony Collaboration against liability incurred
by reason of the fact that such Person is or was a director or officer of the
Symphony Collaboration, as permitted by Article VIII of the Symphony
Collaboration Charter and Section 9.01 of the Symphony Collaboration By-laws, as
set forth in, and on the terms of, the Indemnification Agreement and the RRD
Services Agreement, respectively.
                    (xiv) During the Term, the Symphony Collaboration shall
comply with, and cause any Persons acting for it to comply with, the terms of
the Investment Policy with respect to the investment of any funds held by it.
                    (xv) On or prior to the Purchase Option Closing Date, the
Symphony Collaboration shall pay for non-cancelable run-off insurance policies
covering claims made or reported for a period of six (6) years after the
Purchase Option Closing Date to provide insurance coverage for events, acts or
omissions occurring on or prior to the Purchase Option Closing Date for all
persons or business entities who were covered as insured parties by the
applicable insurance policies on or prior to the Purchase Option Closing Date.

18



--------------------------------------------------------------------------------



 



               (c) The Symphony Collaboration covenants and agrees that, until
the expiration of the Term, it shall not, and shall cause its Subsidiaries (if
any) not to, without the Company’s prior written consent:
                    (i) issue any Symphony Collaboration Equity Securities or
any Equity Securities of any Subsidiary thereof (other than any issuances of
Equity Securities by the Symphony Collaboration made in accordance with
Section 1(b) hereof to Holdings so long as the Symphony Collaboration is a
wholly owned subsidiary of Holdings, or by a Subsidiary of the Symphony
Collaboration to the Symphony Collaboration or to another wholly owned
Subsidiary of the Symphony Collaboration); provided, however, that in any event
any such Symphony Collaboration Equity Securities shall be issued subject to the
Purchase Option;
                    (ii) redeem, repurchase or otherwise acquire, directly or
indirectly, any Symphony Collaboration Equity Securities or the Equity
Securities of any Subsidiary of the Symphony Collaboration;
                    (iii) create, incur, assume or permit to exist Debt other
than any Debt owing to parties not affiliated with the Symphony Collaboration
incurred pursuant to the Operative Documents and the Development Budget
(including payables incurred in the ordinary course of business) (“Excepted
Debt”); provided, however, that the aggregate outstanding principal amount of
all Excepted Debt for borrowed money shall not exceed $1,000,000 at any time;
                    (iv) declare or pay dividends or other distributions on any
Symphony Collaboration Equity Securities other than any dividend declared out of
funds released by the Development Committee pursuant to Section 8.1(b) of the
Amended and Restated Research and Development Agreement in respect of
Discontinued Funds or from the proceeds of (x) the exercise of a Discontinuation
Option, or (y) a sale or license of a discontinued Program to a third party, in
each case in respect of which the Symphony Collaboration shall be entitled to
pay (subject to the existence of lawfully available funds) a dividend equal to
the net amount (such net amount calculated as the gross proceeds received less
amounts required to be paid in respect of any and all corporate taxes owed by
the Symphony Collaboration as a result of the receipt of such gross amounts) of
such Discontinuation Price or the amounts received from such third party, as the
case may be;
                    (v) enter into any transaction of merger or consolidation,
or liquidate, wind up or dissolve itself, or convey, transfer, license, lease or
otherwise dispose of all, or a material portion of, its properties, assets or
business;
                    (vi) other than in respect of the Programs, engage in the
development of products for any other company or engage or participate in the
development of products or engage in any other material line of business;

19



--------------------------------------------------------------------------------



 



                    (vii) other than entering into, and performing its
obligations under, the Operative Documents and participating in the Programs,
engage in any action that negates or is inconsistent with any rights of the
Company set forth herein;
                    (viii) (A) other than as contemplated by the RRD Services
Agreement and Section 6.2 of the Amended and Restated Research and Development
Agreement, hire, retain or contract for the services of, any employees until the
termination of such agreements, or (B) appoint, dismiss or change any RRD
Investment Personnel;
                    (ix) incur any financial commitments in respect of the
development of the Programs other than those set forth in the Development Plan
and the Development Budget, or those approved by the Development Committee and,
if so required by the terms of Paragraph 11 of the Development Committee
Charter, the Symphony Collaboration Board in accordance with the Operative
Documents;
                    (x) other than any transaction contemplated by the Operative
Documents, enter into or engage in any Conflict Transactions without the prior
approval of a majority of the Disinterested Directors of the Symphony
Collaboration Board;
                    (xi) waive, alter, modify, amend or supplement in any manner
whatsoever any material terms and conditions of the RRD Services Agreement, the
Subscription Agreement, the Additional Funding Agreement, or Articles 4 and 6 of
the Amended and Restated Research and Development Agreement, except in
compliance with the terms of the Operative Documents; or
                    (xii) enter into any alliance or partnership arrangement for
the commercialization or marketing of any Products under the Programs.
               (d) The Symphony Collaboration covenants and agrees to deliver,
cause to be delivered, and provide access thereto, to each other Party, each
Symphony Fund, and such Auditors as the Company may designate, so long as such
Auditors shall (x) be subject to confidentiality requirements at least as
stringent as the Confidentiality Agreement or (y) be the Company Accounting
Advisor retained pursuant to an agreement which incorporates confidentiality
provisions substantially the same as the ones incorporated in the agreements in
effect between the Company and such Company Accounting Advisor as of the date
hereof:
                    (i) upon request, copies of the then current Development
Plan for each quarter, on or before March 31, June 30, September 30, and
December 31 of each year;
                    (ii) upon request, copies of the then current Development
Budget for each quarter, including a report setting forth in reasonable detail
the projected expenditures by the Symphony Collaboration pursuant to the
Development Budget, on or before March 31, June 30, September 30, and
December 31 of each year;

20



--------------------------------------------------------------------------------



 



                    (iii) prior to the close of each fiscal year, the Symphony
Collaboration shall cause the Manager to seek to obtain from the Symphony
Collaboration Auditors schedules of certain financial information to be provided
to the Company’s Auditors in connection with the Symphony Collaboration
Auditors’ audit of the Symphony Collaboration. Within fifteen (15) Business Days
after the close of each fiscal year, the Symphony Collaboration (or the Manager
acting on its behalf) will provide the Company’s Auditors with the Client
Schedules. If the Symphony Collaboration Auditors deliver the notice or listing
of required Client Schedules after the end of the fiscal year, the Symphony
Collaboration (or the Manager acting on its behalf) will provide the completed
Client Schedules to the Company’s Auditors within fifteen (15) Business Days of
such receipt. Following the Company’s Auditors’ review of the Client Schedules,
the Symphony Collaboration (or the Manager acting on its behalf) will promptly
provide the Company’s Auditors with any reasonably requested back-up information
related to the Client Schedules;
                    (iv) upon the Company’s Auditors’ request, the Company’s
Chief Financial Officer, the Symphony Collaboration Auditors, the Company’s
Auditors and the Symphony Collaboration (or the Manager acting on its behalf)
shall agree to a completion schedule that will include (A) the provision by the
Symphony Collaboration to the Company of the financial information reasonably
necessary for the Company to consolidate the financial results of the Symphony
Collaboration and (B) the following financial statements, including the related
notes thereto, audited and certified by the Symphony Collaboration Auditors:
(1) a balance sheet of the Symphony Collaboration as of the close of such fiscal
year, (2) a statement of operations for such fiscal year, and (3) a statement of
cash flows for such fiscal year. Such audited annual financial statements shall
set forth in comparative form the figures for the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP, and the Symphony
Collaboration (or the Manager acting on its behalf) shall, to the extent that
the Symphony Collaboration (or the Manager acting on its behalf) can procure
such an opinion using commercially reasonable means, be accompanied by an
opinion thereon of the Symphony Collaboration Auditors to the effect that such
financial statements present fairly, in all material respects, the financial
position of the Symphony Collaboration and its results of operations and cash
flows and have been prepared in conformity with GAAP, and that the examination
of such accountants in connection with such financial statements has been made
in accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances;
                    (v) within seven (7) Business Days following each calendar
month and receipt from the Company of its monthly invoice to the Symphony
Collaboration, current accrued monthly vendor expenses and prepaid expenses, the
Symphony Collaboration (or the Manager acting on its behalf) will provide to the
Company: (A) the unaudited balance sheet of the Symphony Collaboration for the
previous calendar month; (B) the unaudited statement of operations for such
previous calendar month; (C)  the trial balance schedule for such previous
calendar month; and (D) related account reconciliations for such previous
calendar month (collectively, “Unaudited Financial Information”);

21



--------------------------------------------------------------------------------



 



                    (vi) within five (5) Business Days following its filing, a
copy of each income tax return so filed by the Symphony Collaboration with any
foreign, federal, state or local taxing authority (including all supporting
schedules thereto);
                    (vii) any other documents, materials or other information
pertaining to the Programs or the Symphony Collaboration as the Company may
reasonably request, including preliminary financial information and information
and documentation of internal controls and reporting;
                    (viii) promptly, and in any event within five (5) Business
Days of receipt thereof, copies of any notice to the Symphony Collaboration from
any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that would reasonably be expected to have a
Material Adverse Effect on the Symphony Collaboration;
                    (ix) promptly upon receipt thereof, notice of all actions,
suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting the Symphony Collaboration;
                    (x) promptly upon receipt thereof, copies of any other
notices, requests, reports, financial statements and other information and
documents received by the Symphony Collaboration under or pursuant to any other
Operative Document, including, without limitation, any notices of breach or
termination of any subcontracts or licenses entered into or permitted pursuant
to the Operative Documents; and
                    (xi) with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Symphony Collaboration or relating to the ability of
the Symphony Collaboration to perform its obligations hereunder and under the
Operative Documents as from time to time may be reasonably requested by the
Company and/or Holdings;
provided, that neither the Symphony Collaboration, nor the Manager acting on
behalf of the Symphony Collaboration, shall have any liability to the Company
for the failure to deliver financial documents or other materials hereunder, if
such failure was caused by a failure of the Company to provide, in a timely
manner, data required to prepare such financial documents or other materials to
the Symphony Collaboration in a timely manner.
               (e) The Symphony Collaboration will use commercially reasonable
efforts, at its own expense (as set forth in the Development Budget), to
cooperate with the Company in meeting the Company’s government compliance,
disclosure, and financial reporting obligations, including without limitation
under the Sarbanes-Oxley Act of 2002, as amended, and any rules and regulations
promulgated thereunder, under FASB Interpretation No. 46 (Revised) and under the
Exchange Act. Without limiting the foregoing, the Symphony Collaboration further
covenants, until the

22



--------------------------------------------------------------------------------



 



completion of all the reporting, accounting and other obligations set forth
therein with respect to the fiscal year in which this Agreement shall terminate,
expire and end, that (w) if requested by the Symphony Collaboration Auditors,
the principal executive officer and the principal financial officer of the
Symphony Collaboration, or persons performing similar functions, shall provide
certifications to the Company corresponding to those required with respect to
public companies for which a class of securities is registered under the
Exchange Act (“Public Companies”) under Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002, as amended; (x) the Symphony Collaboration shall
maintain a system of disclosure controls and internal controls (as defined under
the Exchange Act) as required under the Exchange Act for Public Companies, if
required by the Company’s Auditors in connection with their audit of the
Company; (y) the Symphony Collaboration shall provide to the Company an
attestation report of the Symphony Collaboration Auditors with respect to the
Symphony Collaboration management’s assessment of the Symphony Collaboration’s
internal controls as required under the Exchange Act for Public Companies, if
required by the Company’s Auditors in connection with their audit of the
Company; and (z) the Symphony Collaboration will maintain, or cause to have
maintained, such sufficient evidentiary support for management’s assessment of
the effectiveness of the Symphony Collaboration’s internal controls as required
under the Exchange Act for Public Companies.
          Section 6. Notice of Material Event. Each Party covenants and agrees
that, upon its acquiring Knowledge of (a) any breach by it of any
representation, warranty, covenant or any other term or condition of this
Agreement or (b) any other event or development, in each case that is, or is
reasonably expected to be, materially adverse to the other Party with respect to
any Program or the transactions contemplated hereby, such Party shall promptly
notify the other Party in writing within three (3) Business Days of acquiring
such Knowledge; provided, that neither the provision of nor the failure to
provide such notice shall impair or otherwise be deemed a waiver of any rights
any Party may have arising from such breach, event or development and that
notice under this Section 6 shall not be deemed an admission by the Party
providing such notice of any breach of any of the Operative Documents.
          Section 7. Assignment; Transfers; Legend.
               (a) Assignment by Company and Symphony Collaboration. Neither the
Company nor the Symphony Collaboration may assign, delegate, transfer, sell or
otherwise dispose of (collectively, “Transfer”), in whole or in part, any or all
of their rights or obligations hereunder to any Person (a “Transferee”) without
the prior written approval of each of the other Parties; provided, however, that
the Company, without the prior approval of each of the other Parties, may make
such Transfer to any Person which acquires all or substantially all of the
Company’s assets or business (or assets or business related to the Programs) or
which is the surviving or resulting Person in a merger, consolidation or other
reorganization with the Company.
               (b) Assignment and Transfers by Holdings. Prior to the expiration
of the Term, Holdings may not Transfer, in whole or in part, any or all of its
Symphony Collaboration Equity Securities or any or all of its rights or
obligations

23



--------------------------------------------------------------------------------



 



hereunder to any Person (other than the Company) without the prior written
consent of the Company. In addition, any Transfer of Symphony Collaboration
Equity Securities by Holdings or any other Person to any Person other than the
Company shall be conditioned upon, and no effect shall be given to any such
Transfer unless such transferee shall agree in writing in form and substance
satisfactory to the Company to be bound by, all of the terms and conditions
hereunder, including the Purchase Option, as if such transferee were originally
designated as “Holdings” hereunder.
               (c) Legend. Any certificates evidencing Symphony Collaboration
Equity Securities shall bear a legend in substantially the following form:
THE SECURITIES OF SYMPHONY ViDA, INC., EVIDENCED HEREBY ARE SUBJECT TO AN
OPTION, HELD BY OXiGENE, INC., AS DESCRIBED IN AN AMENDED AND RESTATED PURCHASE
OPTION AGREEMENT (THE “PURCHASE OPTION AGREEMENT”) DATED AS OF JULY 2, 2009, BY
AND AMONG OXiGENE, INC. AND THE OTHER PARTIES THERETO, TO PURCHASE SUCH
SECURITIES AT A PURCHASE PRICE DETERMINED PURSUANT TO SECTION 2 OF THE PURCHASE
OPTION AGREEMENT, EXERCISABLE BY WRITTEN NOTICE AT ANY TIME DURING THE PERIOD
SET FORTH THEREIN. COPIES OF THE PURCHASE OPTION AGREEMENT ARE AVAILABLE AT THE
PRINCIPAL PLACE OF BUSINESS OF SYMPHONY ViDA, INC. AT 7361 CALHOUN PLACE, SUITE
325, ROCKVILLE, MARYLAND 20855, AND WILL BE FURNISHED TO THE HOLDER HEREOF UPON
WRITTEN REQUEST WITHOUT COST
          Section 8. Costs and Expenses; Payments. Except as otherwise specified
in Section 2(g) hereof, each Party shall pay its own costs and expenses incurred
in connection with the exercise of the Purchase Option; provided, however, that
the Company shall pay any filing fees incurred in connection with any HSR
Filings or other Governmental Approvals made pursuant to this Agreement.
          Section 9. Expiration; Termination of Agreement.
               (a) Termination.
                    (i) This Agreement shall terminate upon the mutual written
consent of all of the Parties.
                    (ii) Each of Holdings and the Symphony Collaboration may
terminate this Agreement in the event that the Symphony Collaboration terminates

24



--------------------------------------------------------------------------------



 



the Amended and Restated Research and Development Agreement in accordance with
its terms.
                    (iii) Holdings may terminate this Agreement in the event
that the Purchase Option Closing shall not have occurred by September 1, 2009.
          Section 10. Survival; Indemnification.
               (a) Survival of Representations and Warranties; Expiration of
Certain Covenants.
                    (i) The representations and warranties of the Parties
contained in this Agreement shall survive for a period of one year from the
making of such representations, except for representations and warranties
contained in Sections 3(a)(i) and (ii), 4(a)(i) and (ii) and 5(a)(i) and
(ii) hereof which shall survive indefinitely. The liability of the Parties
related to their respective representations and warranties hereunder shall not
be reduced by any investigation made at any time by or on behalf of Holdings,
the Symphony Collaboration or the Company, as applicable.
                    (ii) For the avoidance of doubt, the covenants and
agreements set forth in Sections 4(b), 5(b)(i), 5(b)(v), 5(b)(vii)-(ix),
5(b)(xi)-(xiv), 5(c), 5(d)(i), 5(d)(ii) and 5(d)(viii)-(xi) shall, upon the
expiration of the Term, expire and end without any further obligation by the
Symphony Collaboration or Holdings thereunder.
                    (iii) For the avoidance of doubt, the covenants and
agreements set forth in Sections 5(b)(ii)-(iv), 5(b)(vi), 5(b)(x),
5(d)(iii)-(vii) and 5(e) shall, upon the completion of all the reporting,
accounting and other obligations set forth therein with respect to the fiscal
year in which this Agreement shall terminate, expire and end without any further
obligation by the Symphony Collaboration or Holdings thereunder.
               (b) Indemnification. To the greatest extent permitted by
applicable law, the Company shall indemnify and hold harmless the Symphony
Collaboration and Holdings, and the Symphony Collaboration and Holdings shall
indemnify and hold harmless the Company, and each of their respective
Affiliates, officers, directors, employees, agents, partners, members,
successors, assigns, representatives of, and each Person, if any (including any
officers, directors, employees, agents, partners, members of such Person) who
controls Holdings, the Symphony Collaboration and the Company, as applicable,
within the meaning of the Securities Act or the Exchange Act (each, an
“Indemnified Party”), from and against any and all actions, causes of action,
suits, claims, losses, costs, interest, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Indemnified
Party is a party to the action for which indemnification hereunder is sought),
and including reasonable attorneys’ fees and disbursements (hereinafter, a
“Loss”), incurred by any Indemnified Party to the extent resulting from, arising
out of, or relating to: (i) in the case of the Company being the Indemnifying
Party, (A) any breach of any representation or warranty made by the Company
herein or in Section 5.1 of the Novated and Restated

25



--------------------------------------------------------------------------------



 



Technology License Agreement, or (B) any breach of any covenant, agreement or
obligation of the Company contained herein, and (ii) in the case of Holdings
being the Indemnifying Party, (A) any breach of any representation or warranty
made by Holdings or the Symphony Collaboration herein, or (B) any breach of any
covenant, agreement or obligation of Holdings or the Symphony Collaboration
contained herein. To the extent that the foregoing undertaking by the Company or
Holdings may be unenforceable for any reason, such Party shall make the maximum
contribution to the payment and satisfaction of any Loss that is permissible
under applicable law.
               (c) Notice of Claims. Any Indemnified Party that proposes to
assert a right to be indemnified under this Section 10 shall notify the Company
or Holdings, as applicable (the “Indemnifying Party”), promptly after receipt of
notice of commencement of any action, suit or proceeding against such
Indemnified Party (an “Indemnified Proceeding”) in respect of which a claim is
to be made under this Section 10, or the incurrence or realization of any Loss
in respect of which a claim is to be made under this Section 10, of the
commencement of such Indemnified Proceeding or of such incurrence or
realization, enclosing a copy of all relevant documents, including all papers
served and claims made, but the omission to so notify the applicable
Indemnifying Party promptly of any such Indemnified Proceeding or incurrence or
realization shall not relieve (x) such Indemnifying Party from any liability
that it may have to such Indemnified Party under this Section 10 or otherwise,
except, as to such Indemnifying Party’s liability under this Section 10, to the
extent, but only to the extent, that such Indemnifying Party shall have been
prejudiced by such omission, or (y) any other indemnitor from liability that it
may have to any Indemnified Party under the Operative Documents.
               (d) Defense of Proceedings. In case any Indemnified Proceeding
shall be brought against any Indemnified Party, it shall notify the applicable
Indemnifying Party of the commencement thereof as provided in Section 10(c), and
such Indemnifying Party shall be entitled to participate in, and provided such
Indemnified Proceeding involves a claim solely for money damages and does not
seek an injunction or other equitable relief against the Indemnified Party and
is not a criminal or regulatory action, to assume the defense of, such
Indemnified Proceeding with counsel reasonably satisfactory to such Indemnified
Party. After notice from such Indemnifying Party to such Indemnified Party of
such Indemnifying Party’s election so to assume the defense thereof and the
failure by such Indemnified Party to object to such counsel within five (5)
Business Days following its receipt of such notice, such Indemnifying Party
shall not be liable to such Indemnified Party for legal or other expenses
related to such Indemnified Proceedings incurred after such notice of election
to assume such defense except as provided below and except for the reasonable
costs of investigating, monitoring or cooperating in such defense subsequently
incurred by such Indemnified Party reasonably necessary in connection with the
defense thereof. Such Indemnified Party shall have the right to employ its own
counsel in any such Indemnified Proceeding, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless:

26



--------------------------------------------------------------------------------



 



                    (i) the employment of counsel by such Indemnified Party at
the expense of the applicable Indemnifying Party has been authorized in writing
by such Indemnifying Party;
                    (ii) such Indemnified Party shall have reasonably concluded
in its good faith (which conclusion shall be determinative unless a court
determines that such conclusion was not reached reasonably and in good faith)
that there is or may be a conflict of interest between the applicable
Indemnifying Party and such Indemnified Party in the conduct of the defense of
such Indemnified Proceeding or that there are or may be one or more different or
additional defenses, claims, counterclaims, or causes of action available to
such Indemnified Party (it being agreed that in any case referred to in this
clause (ii) such Indemnifying Party shall not have the right to direct the
defense of such Indemnified Proceeding on behalf of the Indemnified Party);
                    (iii) the applicable Indemnifying Party shall not have
employed counsel reasonably acceptable to the Indemnified Party, to assume the
defense of such Indemnified Proceeding within a reasonable time after notice of
the commencement thereof; provided, however, that (A) this clause (iii) shall
not be deemed to constitute a waiver of any conflict of interest that may arise
with respect to any such counsel, and (B) an Indemnified Party may not invoke
this clause (iii) if such Indemnified Party failed to timely object to such
counsel pursuant to the first paragraph of this Section 10(d) above (it being
agreed that in any case referred to in this clause (iii) such Indemnifying Party
shall not have the right to direct the defense of such Indemnified Proceeding on
behalf of the Indemnified Party); or
                    (iv) any counsel employed by the applicable Indemnifying
Party shall fail to timely commence or reasonably conduct the defense of such
Indemnified Proceeding and such failure has prejudiced (or is in immediate
danger of prejudicing) the outcome of such Indemnified Proceeding (it being
agreed that in any case referred to in this clause (iv) such Indemnifying Party
shall not have the right to direct the defense of such Indemnified Proceeding on
behalf of the Indemnified Party);
in each of which cases the reasonable fees and expenses of counsel for such
Indemnified Party shall be at the expense of such Indemnifying Party. The
Indemnifying Person shall be responsible for the reasonable fees and expenses of
only one counsel retained by all Indemnified Parties with respect to any
Indemnified Proceeding, and any additional counsel shall be retained at the
expense of such Indemnified Party, unless counsel for any Indemnified Party
reasonably concludes in good faith (which conclusion shall be determinative
unless a court determines that such conclusion was not reached reasonably and in
good faith) that there is or may be a conflict of interest between such
Indemnified Party and one or more other Indemnified Parties in the conduct of
the defense of such Indemnified, in which case the Indemnifying Party shall be
responsible for the reasonable fees and expenses of such additional counsel.
               (e) Settlement. Without the prior written consent of such
Indemnified Party, such Indemnifying Party shall not settle or compromise, or
consent to the entry of any judgment in, any pending or threatened Indemnified
Proceeding, unless

27



--------------------------------------------------------------------------------



 



such settlement, compromise, consent or related judgment (i) includes an
unconditional release of such Indemnified Party from all liability for Losses
arising out of such claim, action, investigation, suit or other legal
proceeding, (ii) provides for the payment of money damages as the sole relief
for the claimant (whether at law or in equity), (iii) involves no admission of
fact adverse to the Indemnified Party or finding or admission of any violation
of law or the rights of any Person by the Indemnified Party, and (iv) is not in
the nature of a criminal or regulatory action. No Indemnified Party shall settle
or compromise, or consent to the entry of any judgment in, any pending or
threatened Indemnified Proceeding (A) in respect of which any payment would
result hereunder or under any other Operative Document, (B) which includes an
injunction that will adversely affect any Indemnifying Party, (C) which involves
an admission of fact adverse to the Indemnifying Party or a finding or admission
of any violation of law or the rights of any Person by the Indemnifying Party,
or (D) which is in the nature of a criminal or regulatory action, without the
prior written consent of the Indemnifying Party, such consent not to be
unreasonably conditioned, withheld or delayed.
          Section 11. No Petition. Each of the Company and Holdings covenants
and agrees that, prior to March 31, 2011, it will not institute or join in the
institution of any bankruptcy, insolvency, reorganization or similar proceeding
against the Symphony Collaboration. The provisions of this Section 11 shall
survive the termination of this Agreement.
          Section 12. Third-Party Beneficiary. Each of the Parties agrees that
each Symphony Fund shall be a third-party beneficiary of this Agreement.
          Section 13. Notices. Any notice, request, demand, waiver, consent,
approval or other communication which is required or permitted to be given to
any Party shall be in writing addressed to the Party at its address set forth
below and shall be deemed given (i) when delivered to the Party personally,
(ii) if sent to the Party by facsimile transmission (promptly followed by a
hard-copy delivered in accordance with this Section 13), when the transmitting
Party obtains written proof of transmission and receipt; provided, however, that
notwithstanding the foregoing, any communication sent by facsimile transmission
after 5:00 PM (receiving Party’s time) or not on a Business Day shall not be
deemed received until the next Business Day, (iii) when delivered by next
Business Day delivery by a nationally recognized courier service, or (iv) if
sent by registered or certified mail, when received, provided postage and
registration or certification fees are prepaid and delivery is confirmed by a
return receipt:
          The Company:
OXiGENE, Inc.
701 Gateway Boulevard
South San Francisco, CA 94080
Attn: Chief Executive Officer
Facsimile: (650) 635-7001

28



--------------------------------------------------------------------------------



 



          The Symphony Collaboration:
Symphony ViDA, Inc.
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Charles W. Finn, Ph.D.
Facsimile: (301) 762-6154
          Holdings:
Symphony ViDA Holdings LLC
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Robert L. Smith, Jr.
Facsimile: (301) 762-6154
          with copies to:
Symphony Capital Partners, L.P.
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
and
Symphony Strategic Partners, LLC
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
or to such other address as such Party may from time to time specify by notice
given in the manner provided herein to each other Party entitled to receive
notice hereunder.
          Section 14. Governing Law; Consent to Jurisdiction and Service of
Process.
               (a) This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York; except to the extent that
this Agreement pertains to the internal governance of the Company, the Symphony
Collaboration or Holdings, and to such extent this Agreement shall be governed
and construed in accordance with the laws of the State of Delaware.
               (b) Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court and Delaware State court or federal court of the United
States of America

29



--------------------------------------------------------------------------------



 



sitting in The City of New York, Borough of Manhattan or Wilmington, Delaware,
and any appellate court from any jurisdiction thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court, any
such Delaware State court or, to the fullest extent permitted by law, in such
federal court. Each of the Parties agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Party may otherwise
have to bring any action or proceeding relating to this Agreement.
               (c) Each of the Parties irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court, or any Delaware State or federal court. Each of the Parties
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court. Each of the parties hereby consents to service of process by mail.
          Section 15. Waiver of Jury Trial. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT.
          Section 16. Entire Agreement. This Agreement (including any Annexes,
Schedules, Exhibits or other attachments hereto) constitutes the entire
agreement between the Parties with respect to the matters covered hereby and
supersedes all prior and contemporaneous agreements, correspondence, discussion,
and understanding with respect to such matters between the Parties, excluding
the Operative Documents.
          Section 17. Amendment; Successors; Counterparts.
               (a) The terms of this Agreement shall not be altered, modified,
amended, waived or supplemented in any manner whatsoever except by a written
instrument signed by each of the Parties.
               (b) Except as set forth in Section 12, nothing expressed or
implied herein is intended or shall be construed to confer upon or to give to
any Person, other than the Parties, any right, remedy or claim under or by
reason of this Agreement or of any term, covenant or condition hereof, and all
the terms, covenants, conditions, promises and agreements contained herein shall
be for the sole and exclusive benefit of the Parties and their successors and
permitted assigns.

30



--------------------------------------------------------------------------------



 



               (c) This Agreement may be executed in one or more counterparts,
each of which, when executed, shall be deemed an original but all of which,
taken together, shall constitute one and the same Agreement.
          Section 18. Specific Performance. The Parties acknowledge that
irreparable damage would result if this Agreement were not specifically
enforced, and they therefore agree that the rights and obligations of the
Parties under this Agreement may be enforced by a decree of specific performance
issued by a court of competent jurisdiction. Such a remedy shall, however, not
be exclusive, and shall be in addition to any other remedies which any Party may
have under this Agreement or otherwise. The Parties further acknowledge and
agree that a decree of specific performance may not be an available remedy in
all circumstances.
          Section 19. Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in a manner
materially adverse to either party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.
          Section 20. Tax Reporting. The Parties acknowledge and agree that, for
all federal and state income tax purposes:
               (a) (i) Holdings shall be treated as the owner of all the Equity
Securities of the Symphony Collaboration prior to the consummation of the
Purchase Option; (ii) the Purchase Option shall be treated as an option to
acquire all the Equity Securities of the Symphony Collaboration; (iii) the
Option Premium Shares shall be treated as an option premium payable in respect
of the grant and exercise of the Purchase Option; and (iv) the Symphony
Collaboration shall be treated as the owner of all the Licensed Intellectual
Property and shall be entitled to all deductions claimed under Section 174 of
the Code in respect of the Licensed Intellectual Property to the extent of the
amounts funded by the Symphony Collaboration (which, for the avoidance of doubt,
shall not preclude the Company from claiming deductions under Section 174 of the
Code to which the Company is otherwise entitled); and
               (b) No Party shall take any tax position inconsistent with any
position described in Section 20(a) above, except (i) in the event of a
“determination” (as defined in Section 1313 of the Code) to the contrary, or
(ii) in the event either of the Parties receives an opinion of counsel to the
effect that there is no reasonable basis in law for such a position or that a
tax return cannot be prepared based on such a position without being subject to
substantial understatement penalties; provided, however, that in the case of the
Company, such counsel shall be reasonably satisfactory to Holdings.

31



--------------------------------------------------------------------------------



 



          Section 21. Original Agreement.
               (a) The Original Agreement is hereby amended and superseded in
its entirety and restated herein. Such amendment and restatement is effective
upon execution of this Agreement by the Parties. Upon such execution, all
provisions of, rights granted and covenants made in the Original Agreement are
hereby superseded in their entirety by the provisions hereof and shall have no
further force or effect.
               (b) Defined terms in the Operative Documents (other than this
Agreement) that refer to definitions in this Agreement shall be deemed to refer
to the definitions in the Original Agreement, except where the context requires
otherwise.
          Section 22. Amendment to Annex A. The definition of “Purchase Option
Agreement” in Annex A is hereby amended to read, “means the Purchase Option
Agreement dated as of the Closing Date, among the Company, Holdings and the
Symphony Collaboration, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time.”
[SIGNATURES FOLLOW ON NEXT PAGE]

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the
day and year first above written.

                  OXiGENE, INC.    
 
           
 
  By:   /s/ John A. Kollins    
 
      Name: John A. Kollins    
 
    Title: Chief Executive Officer    
 
                SYMPHONY ViDA HOLDINGS LLC    
 
           
 
  By:   Symphony Capital Partners, L.P.,    
 
      its Manager    
 
           
 
  By:   Symphony Capital GP, L.P.,    
 
      its general partner    
 
           
 
  By:   Symphony GP, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Mark Kessel     
 
   
 
Name: Mark Kessel    
 
    Title: Managing Member    
 
                SYMPHONY ViDA, INC.    
 
           
 
  By:   /s/ Mark Kessel     
 
   
 
Name: Mark Kessel    
 
    Title: Chairman of the Board    

[Signature Page to Amended and Restated Purchase Option Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX A
CERTAIN DEFINITIONS
See attached.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT 1
PURCHASE OPTION EXERCISE NOTICE
                                        , 20__
Attention:                                         
Ladies and Gentlemen:
     Reference is hereby made to that certain Amended and Restated Purchase
Option Agreement dated as of [                                         ___],
2009 (the “Purchase Option Agreement”), by and among OXiGENE, Inc., a Delaware
corporation (the “Company”), Symphony ViDA Holdings LLC, a Delaware limited
liability company, and Symphony ViDA, Inc., a Delaware corporation. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned thereto in the Purchase Option Agreement.
     Pursuant to Section 2(a) of the Purchase Option Agreement, the Company
hereby irrevocably notifies you that it hereby exercises the Purchase Option.
     Subject to the terms set forth therein, the Company hereby affirms the
representations and warranties set forth in Section 3(a) of the Purchase Option
Agreement, as of the date hereof.
     The Company estimates that the Purchase Option Closing Date will be
                                        , 20___.

            Very truly yours,

OXiGENE, INC.
      By:           Name:           Title:        

 